MESKILL, Circuit Judge
(dissenting):
Appellant’s primary contention on appeal is that errors in Judge Pollack’s charge to the jury require reversal. Because I am convinced that the court’s charge was proper when viewed as a whole and that the remainder of plaintiff’s arguments involve alleged errors by the district court that would not warrant reversal, I dissent.
The trial court allowed the case to go to the jury only under a reserved decision to grant Catholic Home Bureau’s (the “Bureau”) motion to dismiss. Judge Pollack told counsel that any jury “verdict for the plaintiff could be reached only through passion or prejudice and would have to be set aside as unreasonable” because “[t]his case falls hopelessly short of constituting deliberate indifference to the supervision, living conditions, welfare, treatment, or conduct of the foster parents.” The court explained:
Negligent supervision is not something on which a suit can be brought in the federal courts under the Civil Rights Acts
Negligent supervision is not equated with deliberate neglect, deliberately improper or deliberately indifferent conduct, which calls for knowledge and awareness of what is going on. There is no evidence in this record whatever of knowledge by Catholic Home Bureau of a pattern of constitutionally offensive] acts and failure to take remedial steps. Indeed, the contrary is the evidence in this record.
The first reports — and I am not speaking of abstruse, unsubstantiated speculations — of abuse reached the agency on August 23, 1977, and that very day the agency galvanized into action, investigated, barred the father from the foster home and within days closed the home and removed the children elsewhere.
The courtroom proof, from every witness who testified, was that Catholic Home Bureau was lied to by Anna and her sister, was told by them that everything was all right. They never complained or revealed to anyone any impropriety of the foster father, not to the case workers, not to the foster mother, not to the school teachers, not to the priests, not to her sister who resided with her, and not to any girl or boy friend or anyone else.
The thing that stands out starkly in this record is that the plaintiff and her *150sister are admitted liars on whose word no one could rely and who at all events put the Catholic Home Bureau in a frame of mind other than of apprehending impropriety.
In this Court’s view, no reasonable person could find, in the light of the evidence adduced at trial, that a federal cause under the Civil Rights Act was made out against the Catholic Home Bureau.
A. 403-05.
Despite the conclusion of the trial judge that plaintiff’s case against the Bureau fell “hopelessly short of constituting deliberate indifference,” A. 404, the majority finds this to be “a complicated and difficult case.” Maj. op. at 149. With the advantage of hindsight not enjoyed by the defendant, the majority finds it difficult to understand the Bureau’s failure to discover Senerchia’s alleged abuse of Anna. Specifically, the majority points to a report prepared by one of the defendant’s staff psychiatrists, Dr. deAlvarado, in which she stated “there is reason to be concerned as to the foster father’s relationship • with this girl.” A. 269. Dr. deAlvarado’s concern primarily was triggered by Anna’s response to the doctor’s inquiry as to whether she was sexually involved with her foster father. Rather than giving the expected response of “Gee, are you nuts? Are you crazy?” A. 119, Anna responded only by tearfully turning away in silence. A. 268.
There was other evidence possessed by the Bureau, however, that strongly contradicted any suspicions that could have been raised by reason of the report prepared by Dr. deAlvarado. Indeed, there were clear indications that Anna’s relationship with her foster parents was supportive and that the maintenance of the relationship was necessary to her emotional well-being. For example, in an interview conducted two months prior to the one by Dr. deAlvarado, a different staff psychiatrist, Dr. Lewis, had concluded that “the foster home should be maintained, if possible, because of the warm, secure environment it offers the girls.” A. 259. Dr. Lewis had further stated that Anna appeared “to be generally quite docile and secure in the protectiveness and caring of her foster parents.” A. 261. Significantly, Dr. Lewis’ findings were based upon the results of separate interviews with Anna and Senerchia, whereas Dr. deAlvarado had interviewed only Anna. Moreover, several months after the interview by Dr. deAlvarado, Anna was examined by a non-staff psychiatrist, Dr. Davis. This psychiatrist “saw Anna for a lengthy psychiatric evaluation” and subsequently interviewed the Senerchias. A. 399. Dr. Davis concluded that “anything which can be done to facilitate [the Senerchias’ adoption of Anna] would be helpful.” A. 397. Importantly, Dr. Davis’ report indicated that he was aware of the suspicions that had been generated concerning Senerchia’s alleged salacious activity with Anna.1 Additionally, an experienced caseworker was assigned to Anna after Dr. deAlvarado’s interview and made thirteen visits to the Senerchias within one year. The caseworker concluded, in a report prepared following those visits, that “[a]fter extensive discussions with both parents in regard to Anna’s sexual behavior, I could find no evidence of any sexual involvement between Anna and Mr. S[enerchia].” A. 316. Finally, in 1977, when the Senerchias were evaluated psychiatrically prior to obtaining the final approval of their anticipated adoption of Anna, the psychiatrist reported that the Senerchias “were both in good contact with reality, polite, well controlled, friendly, conversational, and did not show evidence of emotional disturbance, or pathological symptomatology.” A. 544. It is difficult to imagine how the Bureau’s failure to detect Mr. Senerchia’s alleged abuse of Anna could be attributed to any “deliberate indifference” or “gross negligence” of the Bureau.
The majority nevertheless argues that subtle ambiguities in the court’s instructions may have misled the jury. The issue, *151however, is not whether the jury charge was perfect, see Franks v. United States Lines Co., 324 F.2d 126, 127 (2d Cir. 1963), but rather whether the charge, taken as a whole, is likely to mislead the jury as to the applicable principles of law. Norfleet v. Isthmian Lines, Inc., 355 F.2d 359, 362-63 (2d Cir. 1966). My reading of the charge convinces me that, taken as a whole, it adequately explained the applicable principles of law, and does not constitute grounds for reversal.
The majority concedes that the charge adequately explained that inaction can be a basis for liability under § 1983, see Estelle v. Gamble, 429 U.S. 97, 103-06, 97 S.Ct. 285, 290, 292, 50 L.Ed.2d 251 (1976). Furthermore, the majority acknowledges that the court properly rejected plaintiff’s requested instruction defining “deliberate indifference” and concedes that plaintiff’s requested charge respecting the requisite knowledge of the Bureau was “somewhat confusing.” Nevertheless, the majority labels as error the failure of the trial judge to interject into his charge an abstruse instruction describing the relationship between gross negligence and deliberate indifference. As the majority’s discussion of “intent,” “knowledge,” and “deliberate indifference” illustrates, however, these concepts are elusive and difficult to apply in the context of § 1983 actions. I doubt that the majority’s discussion provides a clearer, more accurate application of these concepts than was contained in Judge Pollack’s explanation to the jury that
[Plaintiff must] prove that the defendant knowingly and intentionally harmed the plaintiff or deliberately, with knowledge that she was being mistreated in the foster home, intentionally permitted this to occur or were [sic] intentionally indifferent to whether it was occurring... .
In short, the plaintiff in this type of case, in order to recover, must establish with credible evidence, believable evidence, that the defendant on trial knowingly and intentionally closed its eyes to and permitted or knowingly and intentionally caused the mistreatment which the plaintiff says violated her rights.
A. 217-18. This charge, which was adequate and clear, should have been endorsed by this Court. Instead, it has been criticized for not having explained to the jury the close relationship between the concepts of gross negligence and deliberate indifference. However, there was no evidence of gross negligence for the jury to consider. But, even more important, there is no indication that plaintiff ever requested any instruction respecting the relationship between “gross negligence” and “deliberate indifference.”
The court’s charge regarding the Bureau’s duty to report stated correctly that the Bureau could not be held liable under § 1983 “because it did or didn’t report what was going on in school or elsewhere to the Department of Social Services.” A. 217. The majority argues that the district court’s charge implies that a failure to report is irrelevant to establishing liability under § 1983; however, that implication only arises if the challenged portion of the charge is taken out of context. The immediately preceding sentence of the court’s charge instructed the jury that intentional indifference by the Bureau concerning whether Anna was being mistreated was actionable. Since the court had admitted into evidence the statutory duty to report child abuse, A. 154-55, Appellant’s br. at 37, the most reasonable interpretation of the charge, taken as a whole, was that a failure to report suspected child abuse was not itself actionable under § 1983, but was actionable to the extent that the failure to report resulted from deliberate indifference to Anna’s welfare. Furthermore, the majority concedes that plaintiff’s requested charge on this matter was erroneous and that plaintiff never articulated the theoretical nuances conjured up by the majority. Can this be plain error?
With respect to the court’s discovery rulings, although the majority could not find any reversible error, it suggested that broader discovery may be appropriate on remand. In connection with the challenged evidentiary rulings, the majority finds that the district court erred in its balance of the probative value and prejudicial effect of the disputed evidence. These evidentiary rul*152ings, however, lay within the broad discretion of the trial judge, see United States v. Williams, 577 F.2d 188, 191-93 (2d Cir.), cert. denied, 439 U.S. 868, 99 S.Ct. 196, 58 L.Ed.2d 179 (1978). First, the evidence respecting Anna’s foster sister was not relevant to the Bureau’s knowledge of Anna’s problems where deliberate indifference is the standard. The admission of such evidence could only have confused the jury. Moreover, the reference in Parry’s letter to the failure of unnamed agencies to report child abuse might well have led the jury to infer that the letter charged the Bureau with failing to report incidents of child abuse when there was no such evidence in the case. Finally, the majority faults the trial judge for eliciting the fact that Anna had recently borne a child out of wedlock. But Anna herself placed her sexual conduct in issue by claiming that as a result of sexual abuse in her foster home she had problems in her married sex life. I do not believe that Judge Pollack abused the discretion afforded him in making these rulings.
It is obvious that the majority does not agree with the result reached in this case. This is no excuse, however, for remanding for a new day in court when the plaintiff has already had a fair trial.
I would affirm.

. Dr. Davis’ report states, “Obviously someone became suspicious of the adequacy of the home and the adoptive father’s behavior.” A. 396. (Emphasis supplied).